Citation Nr: 1216788	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-06 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 30 percent rating for an adjustment/mood disorder with major depressive features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from October 1971 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 RO rating decision that, in pertinent part, denied an increase in a 30 percent rating for the Veteran's psychiatric disability.  

The Board notes that an April 2010 RO decision, in pertinent part, denied a claim for a TDIU rating.  This action was not appealed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric disorder in January 2007.  Since then, the evidence of record raises a question as to the current severity of the Veteran's disability.  As such, the Board must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  In this regard, in a June 2008 statement, the Veteran indicated that he was presently receiving VA vocational rehabilitation benefits.  The Board also notes that in September 2009 and February 2010 statements, the Veteran reported that he was being treated for his conditions at the Pensacola, Florida VA Outpatient Clinic.  The Board notes that the most recent VA treatment reports of record from the Pensacola, Florida VA Outpatient Clinic are dated in July 2009.  As there may be outstanding VA treatment records available, and as the records associated with the Veteran's claim for vocational rehabilitation benefits may include evidence pertinent to his claim, such records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for psychiatric problems, and dated since July 2009, from the Pensacola, Florida, VA Outpatient Clinic.  

2.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems since July 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

3.  Obtain the records related to the Veteran's application for vocational rehabilitation benefits and associate any vocational rehabilitation folder with the claims folder.  All efforts to obtain such VA records should be fully documented, and a negative response must be provided if the records are not available.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected psychiatric disorder.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the service-connected disorder should be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9435).  The examiner also should discuss the impact of the Veteran's disability on his ability to secure or follow a substantially gainful occupation.  The examiner also should estimate the Veteran's GAF score.  

5.  Then readjudciate the Veteran's claim.  If it remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


